Citation Nr: 1109496	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected residuals of a lumbar discectomy.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for a sleep disorder, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for numbness in both upper and both lower extremities, to include as secondary to diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The records of the Veteran's VA treatment in recent years that are in the claims file are very sparse.  A VA clinic record dated in January 2006 notes that the Veteran's fasting blood glucose level was significantly elevated.  That examiner's diagnosis of  diabetes appears to be the first time the disease was diagnosed.  The next record in the file is dated in October 2007 and indicates that the Veteran was then taking oral hypoglycemic agents to control his diabetes.  The next record, dated in June 2008, notes that the Veteran was then taking insulin injections twice a day.  The Veteran is clearly being treated by VA for diabetes mellitus, type II, and complete records of that treatment have not been obtained.  

In addition, the VA clinic and examination records also reflect the Veteran's complaint of erectile dysfunction, as well as pain and paresthesias in all four extremities, since January 2000.  A VA neurological examiner in January 2000 diagnosed motor and sensory loss consistent with a left L5 radiculopathy, which was consistent with the results of an electromyographic study in 1998 indicating a left L4-5 radiculopathy.  Subsequently, a VA compensation examiner in March 2004 and April 2005, noting that the clams file had been reviewed, stated that no radiculopathy was identified.  

On his VA Form 9, received in June 2009, the Veteran indicated that his VA physician had sent him for a sleep study, but no report of that study is in the file.  The Veteran also stated that his VA physician had told him that his various disabilities are all related or causing each other.  The available VA treatment records do not reflect such an opinion by a VA physician.  

It is clear that the VA treatment records contained in the claims file are incomplete.  All relevant VA treatment records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A VA compensation examination was conducted in July 2009.  In reporting clinical findings regarding the evaluation of the Veteran's lumbar spine, the examiner stated that there was mildly decreased sensation in the left leg.  Subsequently, it was noted that motor function was symmetrical, without paralysis or muscle wasting, and fine motor control was normal.  Finally, the examiner indicated that no numbness of the right hand or feet was found.  Nevertheless, the examiner stated that the claimed numbness was more likely due to the Veteran's type II diabetes mellitus, than to his back; however, the examiner provided no rationale for that opinion, other than that numbness was a known sequela of diabetes.  

Because of the conflicting data and opinions expressed by the July 2009 examiner and because the Veteran's complete VA treatment records were not available for that examiner's review, the examination and the opinions provided by the examiner are not adequate for rating purposes.  The Veteran must be afforded another examination after all available VA treatment records have been obtained.  


Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for diabetes mellitus, type II, numbness of the extremities, a sleep disorder, and erectile dysfunction since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, in particular, from all VA facilities where the Veteran has received treatment.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of his diabetes mellitus, type II.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the etiology of the Veteran's diabetes, in particular as to whether it was caused or aggravated by inactivity due to the service-connected lumbar spine disability or by any other service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.

3.  The Veteran must also then be afforded the appropriate VA examination(s) to determine the etiology of any numbness of the upper and lower extremities, sleep disorder, and erectile dysfunction found.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the etiology of any numbness of the upper and lower extremities, sleep disorder, and erectile dysfunction found, in particular as to whether any such disorder was caused or aggravated by a service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above development has been completed, the Veteran's service connection claims must be readjudicated.  If the claims on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


